Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 6-8, 10, 12-15, 18, 24-25, 27, 32, 41-43, 47-49 and 53-54 are pending 
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or correspond-ing special technical features. The expression “special technical features” shall mean those technical features that define a contri-bution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made with-out regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be con-sidered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manu-facture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufac-ture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufac-ture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3, 6-8 and 10, drawn to a method of detecting an airway microbiome. Please note additional Election of Species Requirement(s) outlined below.
Group II, claims 12-15 and 18, drawn to a method of detecting at least one immune protein or immune protein encoding mRNA. Please note additional Election of Species Requirement(s) outlined below.
Group III, claims 24-25, 27 and 32, drawn to a method of detecting at least one metabolite. Please note additional Election of Species Requirement(s) outlined below.
Group IV, claims 41-43, drawn to a method of treating or preventing a Myobacterium sp. infection. Please note additional Election of Species Requirement(s) outlined below.
Group V, claims 47-49, drawn to a method of treating or preventing an Aspergillus sp. infection. Please note additional Election of Species Requirement(s) outlined below.
Group VI, claims 53-54, drawn to a method of treating or preventing a lung infection. Please note additional Election of Species Requirement(s) outlined below.
	In the instant case, the claims are not drawn only to one of the above combinations of categories (1)-(5). The claims are drawn to different methods (Groups I-IV) and (V-VI), that are 
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
	Should applicant traverse on the grounds that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species requirement is as follows:
Election of Group I Requires Applicant To Make The Following Species Election: 
A) Specific bacteria or a proportion of bacteria: Applicant must elect a specific bacteria or elect a specific proportion of bacteria. For example, an election of Prevotellaceae or an election of Pseudomonadaceae, or an election of Sphingomonadaceae, etc, would be considered as a proper species election.
B) Specific active step in detecting the airway microbiome: Applicant must elect a specific active step in detecting the airway microbiome. For example, an election of active steps (a-b, claim 3), or an election of active step (c, claim 3), or an election of any one of the active steps (a-i, claim 7), or an election of any one of the active steps (a-c, claim 8), or an election of any one of the active steps (a-c, claim 10), etc, would be considered as a proper species election.
C) Specific patient population: Applicant must elect a specific patient population. For example, an election of any one of the patient population recited in claim 6, would be considered as a proper species election.
Failure to provide any one or more of these elements will render the reply NON-COMPLIANT.

Election of Group II Requires Applicant To Make The Following Species Election: 
A) Specific immune protein or immune protein encoding mRNA: Applicant must elect a specific immune protein or immune protein encoding mRNA. For example, an election of TIM-3 (claim 12), or an election of TIM-3 mRNA (claim 12), would be considered as a proper species election.
B) Specific additional protein or additional protein encoding mRNA: Applicant must elect a specific immune protein or immune protein encoding mRNA. For example, an election of IFNy (claim 14i), or an election of IFNy mRNA (claim 14ii), etc, would be considered as a proper species election.
C) Specific additional active step or patient population: Applicant must elect a specific active step or patient. For example, an election of any one of the active step or any one of the patient population recited in claim 15, would be considered as a proper species election.
Failure to provide any one or more of these elements will render the reply NON-COMPLIANT.
Election of Group III Requires Applicant To Make The Following Species Election: 
Specific metabolite: Applicant must elect a specific metabolite. For example, an election of a specific tryptophan metabolite (claims 24, 27), or an election of a specific arachidonic acid metabolite (claims 24, 27), etc, would be considered as a proper species election.
Failure to provide any one or more of these elements will render the reply NON-COMPLIANT.

Election of Group IV Requires Applicant To Make The Following Species Election: 
A) Specific active step: Applicant must elect a specific active step. For example, an election of detecting an airway microbiome (claim 42ai), or an election of detecting a diversity of microorganisms (claim 42aii), etc, would be considered as a proper species election.
B)  Specific antibiotic compound: Applicant must elect a specific antibiotic compound. For example, an election of isoniazid (claim 43), or an election of rifampin (claim 42ii), etc, would be considered as a proper species election.
C)  Specific patient population: Applicant must elect a specific patient population. For example, an election of any one of the patient populations recited in claim 41, would be considered as a proper species election.
Failure to provide any one or more of these elements will render the reply NON-COMPLIANT.

Election of Group V Requires Applicant To Make The Following Species Election: 
A) Specific active step: Applicant must elect a specific active step. For example, an election of detecting an airway microbiome (claim 48ai), or an election of detecting a diversity of microorganisms (claim 48aii), etc, would be considered as a proper species election.
B)  Specific antifungal agent: Applicant must elect a specific antifungal agent. For example, an election of amphotericin B (claim 49), or an election of voriconazole (claim 49), etc, would be considered as a proper species election.
C)  Specific biomarker: Applicant must elect a specific biomarker. For example, an election of any one of the biomarkers recited in claim 47, would be considered as a proper species election.
Failure to provide any one or more of these elements will render the reply NON-COMPLIANT.

Election of Group VI Requires Applicant To Make The Following Species Election: 
A) Specific active step: Applicant must elect a specific active step. For example, an election of detecting an airway microbiome (claim 54ai), or an election of detecting a diversity of microorganisms (claim 54aii), etc, would be considered as a proper species election.
B)  Specific antifungal agent: Applicant must elect a specific antifungal agent. For example, an election of amphotericin B (instant specification, ¶ 000201), or an election of voriconazole (instant specification, ¶ 000201), etc, would be considered as a proper species election.
C)  Specific patient population: Applicant must elect a specific patient population. For example, an election of any one of the patient populations recited in claim 53, would be considered as a proper species election.
Failure to provide any one or more of these elements will render the reply NON-COMPLIANT.
Applicant is required, in reply to this action, to elect a single species in accordance with the instructions supra to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  See MPEP § 809.02(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Note that the Examiner reserves the right to consider additional requirements for restriction and/or election of species that may result in an additional office action(s) as a result of any amendments made to the instant claims that clarify and/or alter the scope of subject matter instantly claimed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629